Citation Nr: 1425957	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-15 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss from February 1, 2010 to May 26, 2011 and a rating in excess of 10 percent for bilateral hearing loss thereafter.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to January 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted, in pertinent part, entitlement to service connection for left ear hearing loss and assigned a noncompensable rating.  The Veteran appealed the initial rating, and in a June 2012 rating decision, service connection was granted for right ear hearing loss, and the two ears were rated together as bilateral hearing loss with a 10 percent rating assigned, effective May 26, 2011.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Prior to May 26, 2011, left ear hearing loss was manifested by an average decibel loss of 11 decibels and a speech discrimination score of 96 percent, resulting in Level I hearing acuity; right ear hearing loss was not service-connected and assigned a Level I hearing acuity. 

2. From May 26, 2011, left ear hearing loss was manifested by an average decibel loss of 52 decibels and a speech discrimination score of 80 percent and right ear hearing loss was manifested by an average decibel loss of 50 decibels and a speech discrimination score of 76 percent, resulting in Level IV hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss have not been met prior to May 26, 2011 and the criteria for an initial 10 percent rating for bilateral hearing loss have not been met thereafter. 38 U.S.C.A. § 1155 (West 2002); §§ 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A Benefits Delivery at Discharge notice in November 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333   (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination. The Veteran's service treatment records, VA treatment records, and the reports of February 2010 and February 2012 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided diagnoses and information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that any examiner documented a diagnosis or findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The February 2012 VA examiner asked the Veteran to describe the impact of his disability on his daily life.   He indicated that he has difficulty in communication.  Thus, the Board finds that the audiologist fully described the functional effects caused by the hearing disability.

As for the February 2010 VA examination, even though the examiner did not document specific effects on the Veteran's daily life, the claims file includes multiple statements by the Veteran describing those effects from his discharge from service forward, including the time of the February 2010 examination.  Therefore, the Board determines that the lack of description of the daily effects of the hearing loss in the February 2010 has been rendered harmless, and in any event, the February 2012 VA examination report did address the functional effect of the Veteran's hearing loss.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.
Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's service-connected left hearing loss was assigned a noncompensable rating evaluation from February 1, 2010 to May 26, 2011 and a rating of 10 percent was assigned for bilateral hearing loss thereafter , pursuant to 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2013).  The record reflects that prior to May 26, 2011, the Veteran's right ear hearing loss was not service-connected as the right ear did not demonstrate a disability under 38 C.F.R. § 3.385.  The Veteran filed a notice of disagreement with the initial noncompensable rating for his left ear, indicating that the disability warranted 30 percent.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2013).  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I, subject to the provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f). 

Under 38 C.F.R. § 3.383, where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under § 3.385, the hearing impairment in the nonservice-connected ear will be considered in evaluating the service-connected disability.  69 Fed. Reg. 48148-50 (August 9, 2004). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

The Veteran was afforded VA examinations in February 2010 and February 2012. At the February 2010 VA examination, the pure tone thresholds reported, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

10
5
5
35
LEFT

0
0
5
40

The average decibel loss was 14 decibels in the right ear and 11 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The right ear was within normal limits for adjudication purposes.

At a February 2012 VA examinations, the pure tone thresholds reported, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

45
50
50
55
LEFT

50
45
45
70

The average decibel loss was 50 decibels in the right ear and 52 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.

Prior to May 26, 2011, the right ear did not meet the criteria for a hearing loss disability under 38 C.F.R. 3.385 and was not service-connected.  Therefore, for rating purposes, the right ear is assigned a Level I hearing acuity.  For the left ear, prior to May 26, 2011, using Table VI, the audiometric test results show the Veteran had Level I hearing acuity in the left ear. 38 C.F.R. § 4.85.  Level I hearing acuity in the right ear combined with Level I hearing acuity in the left ear warrants a noncompensable rating.  

As of May 26, 2011, using Table VI, the Veteran had Level IV hearing acuity in each ear.  Level IV hearing acuity in the right ear combined with Level IV hearing acuity in the left ear warrants a noncompensable rating.  

The Veteran has not submitted any medical evidence indicating that his hearing loss disability is more severe than exhibited at the audiological evaluations of record.  Therefore, the Board finds that the Veteran's demonstrated level of hearing impairment does not support an increased rating evaluation.  The Board acknowledges the Veteran's assertions with respect to his claim and his assertion that his left ear hearing loss alone warrants a 30 percent rating.  The Veteran can attest to factual matters of which he has first-hand knowledge, e.g., perceived hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a determination of whether the Veteran's perceived hearing difficulty is an actual loss of hearing acuity due to loss of sensorineural functionality requires appropriate submitted any such evidence in support of his claim. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to higher ratings for his service-connected hearing loss.  Therefore, his claim must be denied.

Extra-schedular and total disability rating due to individual unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366   (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's hearing loss disabilities manifest in subjective complaints of decreased hearing, resulting in his needing to turn up the television and having difficulty hearing his wife and daughter.  The rating criteria for hearing loss provide for disability ratings on the basis of decreased hearing.  See 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100.

Moreover, with respect to the second Thun element, the Board notes that the Veteran is not employed.  Nevertheless, the evidence has not suggested that the Veteran's hearing loss would cause a marked interference in his employment if he were working. The Veteran was in service at the time he filed his initial claim, and the evidence does not reflect that his hearing loss markedly interfered with his ability to perform his service duties.  Further, the hearing loss has not resulted in hospitalization.  In light of the above, the Board concludes that the Veteran's hearing loss disabilities do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for hearing loss is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377   (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the record reflects that the Veteran filed a claim of entitlement to TDIU, which he withdrew in light of his combined rating of 100 percent.  Therefore, further contemplation of a TDIU rating is not necessary.





ORDER


Entitlement to an initial compensable rating for left ear hearing loss from February 1, 2010 to May 26, 2011 and a rating in excess of 10 percent for bilateral hearing loss thereafter is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


